Citation Nr: 1108393	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  03-16 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to March 1973.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2001 by the Department of Veterans Affairs (VA) New Orleans, Louisiana, Regional Office (RO). This issue was the subject of a prior Board decision in August 2006, but was vacated and remanded by a February 2009 United States Court of Appeals for Veterans Claims (Court) decision.  This issue was therefore remanded for further development in October 2009, and July 2010, and now returns again before the Board.


FINDINGS OF FACT

The Veteran's hemorrhoids are not large or thrombotic, or irreducible, with excessive redundant tissue, evidencing frequent recurrences, and do not cause any fecal leakage.


CONCLUSION OF LAW

The criteria for a compensable rating for the Veteran's hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.114 and Diagnostic Code 7336 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b) (1).

The Veteran's claim for an increased initial evaluation for his hemorrhoids follows the initial grant of service connection for this disability.  Once the claims of service connection have been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability or assigning an effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in this claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Nevertheless, the Board notes that the duty to notify was satisfied by way of letters sent to the Veteran in April 2001, May 2002, March 2004, August 2004, October 2005, and January 2010.  These letters informed the Veteran of what evidence was needed to establish the benefits sought, of what VA would do or had done, and of what evidence the Veteran should provide.  The Veteran was also specifically informed of the law as it pertains to disability evaluations and effective dates by that January 2010 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No prejudice has been alleged in the timing of this latter notice, and none is apparent from the record; and the claims have been readjudicated during the course of this appeal. 

VA has also done everything reasonably possible to assist the appellant with respect to his claim for benefits on appeal, such as obtaining VA and private medical records, and providing the Veteran with multiple VA examinations as to his hemorrhoid disability.  

The Veteran contends that an increased rating is warranted for his service connected hemorrhoids.  Specifically, the Veteran contends that he now has problems with fecal leakage due to his hemorrhoids.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2010).  

The United States Court of Appeals for Veterans Claims (Court) has noted that there is a distinction between a claim based on the Veteran's dissatisfaction with the initial rating (a claim for an original rating) and a claim for an increased rating.  It also indicated that in the case of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 (1993), stated that a claimant will generally be presumed to be seeking the maximum benefit allowed by law and it follows that an increased rating remains in controversy where less than the maximum is awarded.  However, the  Board also notes that claims for increased ratings require consideration of entitlement to such ratings during the entire relevant time period involved, i.e. from the date the Veteran files a claim which ultimately results in an appealed RO decision, and contemplate staged ratings where warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. Part 4, § 4.7 (2010).

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the Veteran's claims, all regulations which are potentially applicable through assertions and issues raised in the record have been considered, as required by Schafrath.  

Additionally, the Court has held that "where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required." Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The VA rating schedule evaluates external or internal hemorrhoids under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under that code, mild or moderate hemorrhoids are rated noncompensably (0 percent) disabling.  A 10 percent rating is assigned if the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating would be warranted for hemorrhoids that caused persistent bleeding and with secondary anemia, or with fissures.

In addition, the Veteran has claimed that he has problems with fecal leakage due to his hemorrhoids, such that a separate rating would be warranted under Diagnostic Code 7332, for impairment of sphincter control of the rectum and anus.  Under that code, a 10 percent disability rating would reflect constant slight, or occasional moderate leakage.  38 C.F.R. § 4.114, Diagnostic Code 7332.

Taking into account all relevant evidence, the Board finds that a compensable rating is not warranted for the Veteran's service connected hemorrhoids.  In this regard, the Board finds that the evidence of record does not show that the Veteran has any large or thrombotic irreducible hemorrhoids, nor is there any evidence of anal fissures or anal leakage due to his service connected hemorrhoids.

Many of the Veteran's post service outpatient treatment records have been associated with the claims file, but none of these records contain any objective evidence which indicates that the Veteran has, at any time, been found to have anal leakage.

A May 2001 hearing transcript  indicates that the Veteran reported problems with bleeding and itching due to his hemorrhoids.

An October 2001 brief VA examination report noted that the Veteran reported a history of hemorrhoids, with occasional bleeding.  Anal inspection and rectal examination did not show any abnormalities except hemorrhoidal tags.

An October 2001 VA rating decision granted the Veteran entitlement to service connection for hemorrhoids, based on aggravation of a preexisting condition.  The Veteran's service entrance examination of February 1969 noted mild hemorrhoids.

The Veteran received a VA examination in April 2003 for this disability.  At that time, he stated that since he had surgery on his hemorrhoids, they had improved.  He reported good sphincter control, and denied any fecal leakage or involuntary bowel movements, and did not wear a pad.  He reported mild bleeding from his hemorrhoids once to twice a month.  He did not feel these hemorrhoids were interfering with his activities of daily living.  On examination, there was no evidence of fecal leakage from lumen.  Rectum and anus were normal.  There were no signs of anemia or fissures.  There were some external hemorrhoids at the 6 o'clock position, but these were nontender and nonthrombosed.  No evidence of bleeding was noted, and his lab work was normal.  The Veteran was diagnosed with hemorrhoids.

In his hearing testimony before the Board in March 2004, the Veteran indicates that his hemorrhoids cause occasional bleeding and daily itching.

The Veteran received a VA examination for this disability in November 2005.  At that time, the Veteran reported intermittent flare ups of hemorrhoids. He reported a lot of burning and bleeding in the rectum, and had to use suppositories for treatment.  He noted that the flare ups were aggravating, but did not interfere with his ability to continue his work or daily activities.  Flare ups occurred weekly.  His prior hemorrhoidectomy of April 1978 was noted.  His current symptoms were pain, burning, and bleeding from hemorrhoids, with no history of thrombosis.  He also reported occasional mild fecal incontinence, which did not require the use of a pad.

Upon examination, small hemorrhoids were found both internally and externally, and were not reducible.  The size of the internal hemorrhoids was small, and not flared at present, and small and moderate skin tags were noted externally at 6 o'clock and 11'o clock positions.  There was no evidence of thrombosis, bleeding, fissure, anal or rectal stricture, impairment of the stricture, or renal prolapse.  The examiner summarized his findings as both internal and external hemorrhoids with no active flare ups and good sphincter tone with no signs of fecal leakage or incontinence.

The Veteran received a further VA examination in January 2010.  At that time, the Veteran reported problems with anal leakage that he related to his hemorrhoids, and the prior surgery he underwent for treatment of hemorrhoids.  He also reported problems with pain with bowel movements, itching and burning in the anal region, and occasional bleeding.  There was no history of thrombosis reported.  He reported moderate fecal incontinence requiring the use of a pad, with frequent involuntary bowel movements.  Upon examination, there were no hemorrhoids or anorectal fistula present.  There was no anal or rectal stricture, and his sphincter was not impaired.  Examination of the anus did reveal several perianal skin tags with evidence of an external hemorrhoid.  The anal sphincter tone was normal with good turgor.  There was no definite evidence of sphincter incontinence at that time and while it was noted that the Veteran was wearing a diaper pad, there was no evidence of soilage on examination.  There was no demonstrated pain during the examination.  The Veteran was diagnosed with hemorrhoidal disease.  A note at the end of that examination appeared to indicate that incontinence of bowel movement leakage was one problem associated with this diagnosis.

An August 6, 2010 opinion from a VA doctor who reviewed the Veteran's January 2010 examination report is of record.  He indicated that the January 2010 examiner clearly indicated that there was no definite evidence of sphincter incontinence, and specifically noted that while the Veteran was wearing a diaper pad, there was no soilage.  The physician opined that the statements from the January 2010 examiner indicated to him that there was no objective evidence of bowel incontinence, and that the only verified claim from the Veteran was that he had one external hemorrhoid.

An August 18, 2010, opinion from the same VA doctor indicates that he reviewed the claims file, as well as the January 2010 and April 2003 VA examination reports, and that neither examination gave any indication that fecal incontinence was found.  Therefore, the examiner opined that the Veteran's "history of fecal incontinence" was not related to his hemorrhoids.  In further support of his opinion, the physician noted that, in the 2003 examination report, the Veteran denied any fecal leakage since his surgery, and reported that his sphincter tone was good/normal.  The evidence does not show that the Veteran reported anal leakage beginning after his hemorrhoid surgery until his 2010 report, and still, the Veteran continues to have normal sphincter tone and turgor without any evidence of incontinence, per examination report.

Thus, the evidence does not show at any time during the course of this appeal that the Veteran has either large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences, such that a higher rating would be warranted under Diagnostic Code 7336, nor does the evidence show that the Veteran has been objectively diagnosed, at any time, with fecal leakage, including fecal leakage related to his service connected hemorrhoids, or any impairment of sphincter control, such that a separate rating would be warranted under 7332, for impairment of sphincter control of the rectum and anus.  As such, the Board finds that the preponderance of the evidence of record is against this claim.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).



ORDER

Entitlement to an initial compensable rating for hemorrhoids is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


